These cases were all tried together by consent of all parties. The trials began December 6, 1935 and were continued with but little interruption resulting in loss of time until they were concluded January 6, 1936. In the trial of these cases rather wide latitude was allowed in presenting evidence of plaintiffs' claims of pollution and odors causing nuisances of various kinds and damages resulting therefrom. *Page 460 
It was admitted by the City that it contributed to the pollution of the streams in question and that odors eminated therefrom and also from its sewer bed, filtration plant and dump. It was denied that the pollution contributed by the City to Still River was so material and serious a source of the nuisance resulting therefrom as claimed, and that the pollution to Still River was so material and serious a source of the nuisance resulting therefrom as claimed, and that the pollution of East Swamp Brook, or Beaver Brook, as sometimes called, and that the odors resulting from the various claimed sources, were as serious as claimed.
These were questions of facts, and for the jury to determine, under instructions as to the law. I have reviewed these instructions — they seem to me to have been correct.
The argument is advanced in discussion of these motions that the jury was prejudiced by the admission of evidence of expenditures by the City in providing means for disposal of its sewage problem. This evidence was admitted because the claim had been made, and many times argued and pressed with vigor, that the City, over a long period of years, had neglected, and was continuing to neglect its sewage problems. The jury was instructed that expenditure, no matter how great, was not a defense to any nuisance it caused; that this evidence was admitted not for the purpose of establishing a defense to these actions, but to meet this claim that the City was neglecting and had for years wholly neglected this problem.
It is further argued that the jury was not properly instructed as concerns pollution in Still River resulting from private sources. The jury was instructed that the City was not liable in damages for any pollution in the stream that came to the stream from and through private sources; that the City was liable for any material contribution it made to the pollution of the stream and the nuisance and damages resulting therefrom.
   The jury considered its verdict for four and one-half hours. Three verdicts were returned for the defendant City. Circumstances disclosed in the evidence in these three cases provided ample basis for each of these verdicts. In the other eight cases damages were awarded to the plaintiffs, respectively.